Citation Nr: 1105793	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for fibromyalgia.

2.  Entitlement to a disability rating in excess of 10 percent 
for posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
that decision, the RO, among other things, denied an increased 
rating for posttraumatic headaches with fibromyalgia, as well as 
entitlement to service connection for neck pain.  In January 
2004, the service connected headaches and fibromyalgia were 
recharacterized as separate disorders and each was assigned a 10 
percent rating.

In June 2008, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.

In October 2008, the Board denied the claim for a chronic 
disability manifested by neck pain, and remanded the increased 
ratings claims.

Later in October 2008, the Veteran filed a motion for 
reconsideration of the Board's denial of service connection for a 
chronic disability manifested by neck pain.  See 38 C.F.R. 
§ 20.1001 (2010).  The motion for reconsideration was granted in 
April 2009, and the case was assigned to a three member 
reconsideration panel.  See 38 C.F.R. § 19.11.  

In July 2009, a remand was rendered by the reconsideration panel 
which replaced that portion of the Board's October 2008 decision 
that denied service connection for a chronic disability 
manifested by neck pain.  The portion of the October 2008 Board 
decision that remanded the claims for increased rating for 
fibromyalgia and posttraumatic headaches was not affected by the 
reconsideration.

In January 2010, the Appeals Management Center (AMC) granted 
service connection for a neck disability, characterized as 
multilevel degenerative disc disease of the neck.  Because the 
January 2010 decision represents a full grant of the benefits 
sought with respect to this issue, this matter is no longer 
before the Board for consideration.  

The case has since been returned to the Board for further 
appellate review with respect to the issues of increased ratings 
for fibromyalgia and posttraumatic headaches.
 
The issue of entitlement to an increased rating for fibromyalgia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

 
FINDINGS OF FACT

1.  Competent medical evidence does not reflect that the Veteran 
suffers from migraine headaches that are prostrating in nature at 
least once a month.

2.  The appellant does not suffer from  multi-infarct dementia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (in 
effect prior to September 23, 2008); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Codes 8100, 9304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  In February 2002, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  A March 2006 letter 
provided notice of how disability ratings and effective dates are 
determined.  The case was most recently readjudicated in the 
August 2010 supplemental statement of the case.  Thus, while full 
notice did not precede the December 2002 rating decision any 
timing-of- notice error was cured and rendered harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. § 
3.159(c).  While the Veteran did not receive full notice prior to 
the initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication of 
the claim via the presentation of pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication, and the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



II.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may 
be assigned for different periods of time during the pendency of 
the appeal. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided. 38 C.F.R. § 4.14. 

The Veteran's posttraumatic headaches have been evaluated under 
Diagnostic Code 8045, residuals of traumatic brain injuries.  The 
Board notes that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  These revisions, 
however, apply only to applications for benefits received by VA 
on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 
2008).  [The Veteran is hereby informed that he has the right to 
elect to file a future claim of entitlement to an increased 
rating under the revised criteria.  Should he elect to do so his 
post traumatic headaches would be evaluated under the new 
criteria.]

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008) stipulated 
that purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., following 
trauma to the brain, would be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, would be rated 10 
percent disabling and no more under Diagnostic Code 9304 
(dementia due to head trauma); this 10 percent rating would not 
be combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 were not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that he is entitled to a higher rating for 
posttraumatic headaches, as he believes that this disability has 
increased in severity.

Historically, the Veteran was granted service connection for 
posttraumatic headaches with fibromyalgia in a September 1980 
rating decision, and assigned a 10 percent rating under 
Diagnostic Code 9304, effective December 13, 1979.  The Veteran 
filed the instant claim for an increased rating in July 2001.  As 
noted above, in a January 2004 rating decision, the Veteran's 
posttraumatic headaches and fibromyalgia were recharacterized as 
separate disorders and, in pertinent part, a 10 percent 
disability rating for posttraumatic headaches was assigned under 
Diagnostic Codes 8045-9304.  

The Veteran was afforded a VA examination in May 2003.  He 
relayed a history of head trauma during service when he hit his 
head on a piece of reinforced steel.  His subjective complaints 
included headaches approximately twice a month, each lasting a 
full day.  He was unsure whether he experienced photophobia, 
because he went to bed during the headaches.  He reported 
suffering from nausea, but denied vomiting with his headaches.  
The Veteran reported severe neck pain and crepitus due to 
arthritis.  He indicated that he experienced eye pain which 
radiated backward along the frontal lobe.  After a physical 
examination, the examiner rendered a diagnosis of posttraumatic 
headaches.

At a January 2005 VA examination the Veteran reported prostrating 
headaches which awakened him three nights a week.  The pain was 
sharp at times but mostly dull, and moved from the cervical 
region up over the top of his head to his forehead, extending to 
the mandible.  He indicated that the pain was increased in the 
morning, with weather changes, anxiety or stress.  The pain was 
improved by mild physical activity.  He was noted to work as a 
film processor.  A mental status examination yielded normal 
results.  The pertinent diagnoses included headaches.  

During the Veteran's June 2008 Board hearing, he reported having 
at least three headaches every night.  To relieve these symptoms 
the appellant indicated that he laid down in bed, but did not 
have to put himself in a closed room without light.  He denied 
being told that he suffered from migraines, and denied using 
medication for the disability because of significant side 
effects.  

The Veteran was afforded a VA examination in September 2009.  He 
reported a history of weekly severe headaches with associated 
nausea and light sensitivity, but not migraine headaches.  The 
Veteran described most of the attacks as prostrating with a 
duration of longer than two days.  

At a June 2010 VA examination the examiner noted that although 
the Veteran's headaches were at times described as daily in 
various medical reports, the appellant stated that he experienced 
significant head and neck pain about two days a week.  The 
claimant expressed having flare-ups of pain if he struck his head 
or moved his head too rapidly.  Once provoked, flare-ups 
reportedly lasted three days and were accompanied by nausea but 
not emesis.  The pain generally started in the nuchal and 
trapezial areas, spreading upward to involve the bitemporal 
areas.  A prior history of nocturnal headaches was noted, but 
current nocturnal headaches were denied.  The appellant claimed 
that he did become incapacitated due to head and neck pain, but 
he could not describe the frequency of these episodes.  The 
Veteran also described symptoms of memory loss. 

After a physical and neurologic examination, the examiner 
diagnosed cervical spondylosis without myelopathy, chronic daily 
headaches secondary to analgesics overuse, and peripheral 
neuropathy.  He commented that although headaches constitute a 
feature of the more generalized pain syndrome known as 
fibromyalgia, in his opinion the other etiologies, specified 
above, were more likely responsible for the Veteran's head and 
neck pain.

VA outpatient treatment records reveal the Veteran's consistent 
complaints of head and neck pain, as well as other symptoms such 
as depression, stress, memory loss, and anxiety.  In April 2004, 
the Veteran complained of neck and shoulder pain.  An August 2008 
MRI of the head revealed chronic changes with no acute or focal 
pathology.  

Private medical records from Dr. E. from 2008 and 2009 also track 
the Veteran's complaints of head and neck pain.  In January 2009, 
the Veteran reported that he had a headache for the two days, but 
the appellant denied photophobia or aura.  In September 2009, it 
was noted that the Veteran neck pain caused a headache.  

With respect to whether the Veteran is entitled to a higher 
rating for his posttraumatic headaches, the RO has rated the 
headache residuals of the Veteran's head injury as 10 percent 
disabling under Codes 8045-9304.  As noted above, that rating is 
specified for purely subjective complaints attributable to brain 
trauma.  A rating in excess of 10 percent is not assignable under 
Code 9304 in the absence of a diagnosis of multi-infarct 
dementia.

While the Board acknowledges that an August 2008 brain MRI 
revealed chronic changes, no acute or focal pathology was found.  
Moreover, while the Veteran has complained of memory loss, there 
is no evidence that the Veteran has been diagnosed with multi-
infarct dementia.  Consequently, the Veteran is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 9304.

The Board considered rating the Veteran's complaints of headaches 
by analogy to migraine headaches under Diagnostic Code 8100.  
Under those criteria, 10 percent rating is assigned for 
characteristic prostrating attacks averaging one in two months 
over the last several months.  The next higher evaluation of 30 
percent requires characteristic prostrating attacks occurring on 
an average once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2010). 

The evidence of record preponderates against assigning a rating 
in excess of 10 percent for headaches under Diagnostic Code 8100.  
Although the Veteran complains of frequent headaches, he has not 
met the criteria for a 30 percent rating.  The applicable rating 
criteria link ratings for migraine headaches to the following two 
elements: severity and frequency.  It is not sufficient to 
demonstrate the existence of a particular frequency of headaches; 
the headaches must be of a specific prostrating character.  While 
the Veteran has subjectively complained of prostrating headaches, 
the preponderance of the medical evidence is against finding that 
they are prostrating, and the appellant has not diagnosed with 
prostrating headaches during any VA examination.  The 
preponderance of the evidence is also against finding that the 
appellant suffers from migraines.  Indeed, the most recent VA 
examination found that the appellant's headaches are the result 
of the overuse of analgesics, not migraines.  

Because the evidence shows that the intensity of the Veteran's 
headaches does not to rise to the level of prostrating migraines, 
a rating in excess of 10 percent under Code 8100 is not 
warranted.

The Board acknowledges that the Veteran has often described his 
headaches in conjunction with his neck pain, with pain radiating 
from the neck to the head.  The appellant also reports headaches 
with neck movement.  The Veteran's neck disability is, however, 
assigned a separate rating.  Thus, additional compensation for 
headaches based upon the overlapping symptoms of head and neck 
pain would violate the doctrine against pyramiding.  See 38 
C.F.R. § 4.14.

The above determination is based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point during the appellate term has the 
disability been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  Therefore, there must first be a comparison between 
the level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for a rating higher than those assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  Thun.  

For all the foregoing reasons, the Board finds that a rating in 
excess of 10 percent for posttraumatic headaches must be denied.  
There is no basis for a staged rating.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

A disability rating in excess of 10 percent for posttraumatic 
headaches is denied.

REMAND

Private medical records dated in November 2008, but apparently 
not received by VA until 2010, show that the appellant is in 
receipt of benefits from the Social Security Administration for 
depression.  Given that the rating criteria for fibromyalgia is, 
in part, based on the presence of pain with or without the 
presence of such elements as depression, it follows that there is 
a reasonable possibility that the Social Security records may 
reveal evidence regarding pain and depression that is pertinent 
to the claim for an increased rating for fibromyalgia.  
Accordingly, further development is required.

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
any and all treatment that he has received 
for fibromyalgia since June 2010.  Thereafter 
the RO must attempt to obtain any identified 
treatment records.  Any records obtained 
should be associated with the Veteran's 
claims folder.  If the RO cannot locate any 
identified records held by a Federal 
government entity, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.
 
2.  The RO should contact the Social Security 
Administration and request that they provide 
photocopies of all records used in granting 
disability benefits to the appellant.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  Thereafter, the RO must conduct any 
necessary additional development necessary to 
adjudicate the issue of entitlement to an 
increased rating for fibromyalgia.   If the 
benefit sought on appeal is not granted, the 
appellant and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


